UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1273



JEFFREY THOMAS FARMER,

                                              Plaintiff - Appellant,

          versus


UNIVERSITY OF NORTH CAROLINA, at Chapel Hill,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-103-H)


Submitted:   April 17, 2003                 Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Thomas Farmer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Thomas Farmer appeals the district court’s order

dismissing his complaint alleging violations of the Americans with

Disabilities Act and the Rehabilitation Act for failing to state a

claim.   See 28 U.S.C. § 1915(e) (2000). We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.     See Farmer v. University of

North Carolina, No. CA-03-103-H (E.D.N.C. Feb. 20, 2003).     We deny

Farmer’s motions to expedite the appeal and to seal forwarded

documents.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2